United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.K., Appellant
and
U.S. POSTAL SERVICE, OSWEGO POST
OFFICE, Oswego, NY, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-1773
Issued: March 18, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On August 21, 2019 appellant, through counsel, filed a timely appeal from an April 19,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of
the Appellate Boards docketed the appeal as No. 19-1773.2
On October 13, 2018 appellant, then a 44-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date he sustained an injury to his left shoulder when he
lifted a tub of mail and felt a sharp pain radiating down his left arm while in the performance of
duty. On the reverse side of the claim form, appellant’s supervisor noted that appellant had not

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
The record provided to the Board includes evidence received after OWCP issued its April 19, 2019 decision.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

informed her that the injured shoulder was the same one that was previously broken while on duty
in February 2018. Appellant stopped work on October 15, 2018.
The record reflects that appellant has a prior January 24, 2018 traumatic injury claim that
OWCP accepted for a displaced fracture of glenoid of left shoulder and nondisplaced fracture of
greater tuberosity of left humerus, left shoulder under OWCP File No. xxxxxx253.
By decision dated December 3, 2018, OWCP denied appellant’s traumatic injury claim
finding that the medical evidence submitted was insufficient to establish causal relationship
between his diagnosed left shoulder conditions and the accepted October 13, 2018 employment
incident. It noted that he had a previously accepted a January 2018 traumatic injury claim, but did
not submit a Form CA-2a for a claim for a recurrence of injury.
On January 29, 2019 appellant requested reconsideration and submitted additional medical
evidence.
By decision dated April 19, 2019, OWCP denied modification of the December 3, 2018
decision.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files.3 For
example, if a new injury case is reported for an employee who previously filed an injury claim for
a similar condition or the same part of the body, doubling is required.4 Herein, appellant has an
accepted claim for displaced fracture of glenoid of left shoulder and nondisplaced fracture of
greater tuberosity of left humerus, left shoulder under OWCP File No. xxxxxx253. He
subsequently filed a traumatic injury claim for the same body part on October 13, 2018 assigned
OWCP File No. xxxxxx503, which is the claim presently before the Board.
For a full and fair adjudication, the case must be returned to OWCP to administratively
combine the current case record with OWCP File No. xxxxxx253 and determine whether appellant
has provided sufficient rationalized medical evidence to establish a left shoulder condition causally
related to the accepted October 13, 2018 employment incident. Following this and other such
further development as OWCP deems necessary, it shall issue a de novo decision.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
4

Id.; L.M., Docket No. 19-1490 (issued January 29, 2020); L.H., Docket No 18-1777 (issued July 2, 2019).

2

IT IS HEREBY ORDERED THAT the April 19, 2019 decision of the Office of Workers’
Compensation Programs is set aside and this case is remanded for further proceedings consistent
with this order of the Board.
Issued: March 18, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

